DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 04/18/2022.  Claims 1, 5-9, and 11-14 have been amended.  Claims 15-19 have been added.  Claims 1-19 are currently pending in the present application. 

Response to Arguments
Claims 4-7 and 11-14 were previously objected to as containing allowable subject matter.  Claims 15-19 were added.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 04/18/2022, with respect to claims 1-3 and 8-10 have been fully considered and are persuasive.  The rejection of claims 1- and 8-10 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims; claims 1-19 are now considered novel and non-obvious over the prior art and therefore are allowed.



Allowable Subject Matter
Claims 1-19 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance on pages 7-11 of Applicant’s remarks filed on 04/18/2022 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Notable Prior Art Reference:
Loehr et al. (US 2018/0069618 A1 herein Loehr): Loehr teaches MME is the termination point in the network for ciphering/integrity protection for NAS signaling and handles the security key management (Loehr - [0007]).  When carrier aggregation is configured, the mobile terminal only has one RRC connection with the network.  At RRC connection establishment/re-establishment, one cell provides the security input (one ECGI, one PCI and one ARFCN) and the non-access stratum mobility information (Loehr – [0020]).  RRC connection control covers all procedures related to the establishment, modification and release of an RRC connection, including paging, measurement configuration and reporting, radio resource configuration, initial security activation, and establishment of Signaling Radio Bearer (SRBs) and of radio bearers carrying user data (Loehr – [0041]).  Loehr also teaches all D2D (sidelink) logical channels such as STCH, Sidelink Traffic Channel, are allocated to the same logical channel group (LCG) (Loehr - [0199]).  These teachings of Loehr differ and fall short of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648